Case: 15-10633    Date Filed: 09/24/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10633
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:14-cv-00150-LGW-JEG

JAMES GADDY,

                                                             Petitioner-Appellant,

                                   versus

WARDEN,

                                                           Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (September 24, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      James Gaddy, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition for failure to

satisfy 28 U.S.C. § 2255(e)’s savings clause. On appeal, Gaddy argues that he can
              Case: 15-10633     Date Filed: 09/24/2015    Page: 2 of 3


raise his illegal-sentence claim under § 2241 because § 2255 is an inadequate and

ineffective remedy. After careful review, we affirm.

      We review de novo whether a prisoner may bring a § 2241 petition under the

savings clause of § 2255(e). Bryant v. Warden, FCC Coleman-Medium, 738 F.3d

1253, 1262 (11th Cir. 2013). The applicability of the savings clause is a threshold

jurisdictional issue that must be decided before the court reaches the merits of the

petitioner’s claims. Id.

      Typically, collateral attacks on the validity of a federal conviction or

sentence must be brought under 28 U.S.C. § 2255. Sawyer v. Holder, 326 F.3d

1363, 1365 (11th Cir. 2003). Challenges to the execution of a sentence, rather than

the validity of the sentence itself, are properly brought under § 2241. Antonelli v.

Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008).

      The “savings clause” of § 2255 permits a federal prisoner to file a habeas

petition pursuant to § 2241 if the petitioner establishes that the remedy provided

for under § 2255 is “inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255(e); see also Bryant, 738 F.3d at 1262. The petitioner bears the

burden of demonstrating that the § 2255 remedy is inadequate or ineffective to test

the legality of his detention. Bryant, 738 F.3d at 1262. In Bryant, we held that to

show that a prior § 2255 motion was inadequate or ineffective to test the legality of

his detention, a petitioner challenging his sentence must satisfy a five-part test: (1)


                                          2
              Case: 15-10633     Date Filed: 09/24/2015   Page: 3 of 3


throughout the petitioner’s sentencing, direct appeal, and first § 2255 proceeding,

this Court’s precedent squarely foreclosed the claim raised in the § 2241 petition so

that the petitioner did not have a genuine procedural opportunity for review; (2) the

Supreme Court overturned that binding precedent after the petitioner’s first § 2255

proceeding; (3) that Supreme Court decision applies retroactively to cases on

collateral review; (4) as a result of that Supreme Court decision, the petitioner’s

sentence exceeds the statutory maximum sentence; and (5) the savings clause of §

2255 reaches the petitioner’s claim. Id. at 1274.

      Here, the district court did not err in concluding that Gaddy failed to satisfy

the savings clause and that it did not have jurisdiction to hear the merits of his §

2241 claims. For starters, Gaddy did not point to any binding precedent that

squarely foreclosed him from raising his ineffective-assistance-of-counsel claim, or

his claim that his sentence exceeded the mandatory guideline sentence, in prior

proceedings. Nor did he argue, much less identify, any retroactively applicable

Supreme Court decision that overturned any relevant precedent. While Gaddy

argues that a § 2255 remedy was “inadequate or ineffective” because the district

court had not converted his 2012 “motion to reopen” into a § 2255 motion, this fact

did not establish that he did not have a genuine procedural opportunity to raise his

claims at sentencing, direct appeal, or in a timely filed § 2255 motion. See id.

      AFFIRMED.


                                          3